Case 1:21-cr-10018-PBS Document 22 Filed 01/25/21 Page 1 of 1, ,.
© Eedde36

| AINITF

AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the

District of Massachusetts

; ; Received by USMS Boston on January 14,2021 at 6:25am
United States of America

 

 

Vv. )

) Case No. 21-mj-1011-DLC

Gang Chen )
)
)
)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay ~~

(name of person to be arrested) Gang Chen >

 

who is accused of an offense or violation based on the following document filed with the court:

C1 Indictment [1 Superseding Indictment (1 Information [1 Superseding Information @ Complaint

© Probation Violation Petition ( Supervised Release Violation Petition [Violation Notice © Order of the Court

This offense is briefly described as follows:

- Wire Fraud in violation of Title 18, United States Code, Section 1343.

- Failing to File a Report of Foreign Bank and Financial Account (FBAR) with the IRS in violation of Title 31, United States
Code, Sections 5314 and 5322.

- Making a materially false, fictitious and fraudulent statement to an agency of the United States Government in violation of
Title 18, United States Code, Section 1001(a)(2).

 

 

 

 

 

 

Date: 01/13/2021
Issuing officer's signature
City and state: Boston, Massachusetts United States Magistrate Judge Donald L. Cabell
Printed name and title
~ Return
This warrant was received on (date) ; and the person was arrested on (date)

at (city and state) { ; ) P\ era
Date: Wid ferex ———
. - _ Arresting officer's signature

 

 

 

Printed name and title

 

 
